             Case 7:18-cv-06045-CS Document 28 Filed 11/08/18 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

JEFFREY PURCELL and ANDREA L.
     PURCELL, husband and wife, as
     individuals,                                   Civil Action No. 18-cv-6045
     in pro per,
                                                    Hon. Cathy Seibel
                Plaintiffs,

       vs.                                          NOTICE OF MOTION TO DISMISS AND
                                                         COMPEL ARBITRATION
NAVIENT SOLUTIONS, LLC; SALLIE
     MAE; and DOES 1-10,

                Defendants.



TO:    All Counsel of Record

       PLEASE TAKE NOTICE that, upon the accompanying Memorandum of Law in Support

of the Motion to Dismiss, the Declaration of Sheri Jenkins, and all prior pleadings and

proceedings filed herein, Defendant Sallie Mae Bank (improperly named as “Sallie Mae”), by

and through its attorneys, Foley & Lardner LLP, hereby moves this Court before the Honorable

Cathy Seibel, United States District Judge, at the Federal Building and United States Courthouse,

300 Quarropas Street, White Plains, New York 10601-4150, Courtroom 621, at a future date and

time set by the Court, for an Order pursuant to Rule 12(b)(1) of the Federal Rules of Civil

Procedure and 9 U.S.C. § 3 dismissing the Amended Complaint of Plaintiffs Jeffrey and Andrea

Purcell and compelling Plaintiffs to submit their claims against Sallie Mae to arbitration.
          Case 7:18-cv-06045-CS Document 28 Filed 11/08/18 Page 2 of 2




       PLEASE TAKE FURTHER NOTICE that, pursuant to ECF No. 22, opposition papers

shall be served and filed on or before December 10, 2018, and reply papers shall be served and

filed on or before December 24, 2018.



Dated: November 8, 2018

                                                Respectfully submitted,

                                                FOLEY & LARDNER LLP

                                                /s/ Anne B. Sekel

                                                Anne B. Sekel
                                                Nicole M. Marschean
                                                90 Park Avenue
                                                New York, NY 10016
                                                Phone: 212.682.7474
                                                Fax: 212.687.2329

                                                Of Counsel (Admitted Pro Hac Vice)

                                                Irina N. Kashcheyeva
                                                500 Woodward Avenue
                                                Suite 2700
                                                Detroit, MI 48226-3489
                                                Phone: 313.234.7170
                                                Fax: 313.234.2800


                                                Attorneys for Defendant Sallie Mae Bank
